SUMMARY ORDER
By order dated March 7, 2006, this court stayed further briefing on the issue of remedy pending the decision by the Supreme Court in Gonzales v. Carhart, No. 05-380. On April 18, 2007, the Supreme Court rendered its decision in Carhart, — U.S. -, 127 S.Ct. 1610, 167 L.Ed.2d 480 (2007), upholding the Partial-Birth Abortion Ban Act of 2003 against a facial attack identical to the one in this case. We requested supplemental briefing on the effect of that decision on this appeal, Nat’l Abortion Fed’n v. Gonzales, 489 F.3d 125, No. 04-5201-cv, 2007 WL 1238861 (2d Cir. Apr.25, 2007), and the plaintiffs-appellees have now conceded that Carhart precludes relief on their facial challenge.
Accordingly, it is hereby ordered that the opinion, partial judgment, and order to brief the issue of remedy in National Abortion Federation v. Gonzales, 437 F.3d 278 (2d Cir.2006), are VACATED. Further, our stay of briefing on the issue of remedy is VACATED as moot. The judgment of the district court is VACATED, and we REMAND the case with instructions to enter judgment for the government pursuant to Carhart.